                                     UNITED STATES DISTRICT COURT
                                                 for the
                                  EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Gabriel Zacharias Bryant                                                     Docket No. 5:17-CR-296-1D

                                    Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Gabriel Zacharias Bryant, who, upon an earlier plea of guilty to Possession of
a Firearm and Ammunition by a Felon 18 U.S.C. § 922(g)(l), 18 U.S.C. § 924(a)(2), was sentenced by the Honorable
James C. Dever III, U.S. District Judge, on August 24, 2018, to the custody of the Bureau of Prisons for a term of24
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised release
for a period of 36 months. Gabriel Zacharias Bryant was released from custody on July 12, 2019, at which time the
term of supervised release commenced.

On January 5, 2021, a Violation Report was submitted to the court after the defendant was charged with Assault on
a Female and tested positive for marijuana. The defendant was removed from the Low Intensity Supervision Program
and entered into substance abuse treatment while allowing the new offense to resolve itself in state court; this matter
remains pending. Supervision was continued.

On April 21, 2021, a second Violation Report was submitted to the court as the defendant tested positive for a second
time for marijuana. In response, the treatment plan was modified and increased. Additionally, he was subject to
increased reporting to the probation office to monitor progress.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

The defendant tested positive for marijuana and cocaine on June 8, 2021. Laboratory confirmation results were
received on June 15, 2021. The defendant admitted the use prior to the test being collected and signed an admission
form stating same.

Since the date of the last report, the defendant has successfully completed all of his prescribed substance abuse group
sessions. However, in light of his continued and increased use, to now include cocaine, he will be continued in
treatment to address this concerning behavior. The defendant is very accepting of treatment and is motivated by the
process. The defendant struggles with his personal relationships, setting boundaries, and goal setting, which all lead
to his use of substances. It is recommended that the defendant participate in a cognitive behavioral program to address
these areas and life stressors. The new drug use and treatment path have been staffed with the treatment provider who
is in agreement with this recommendation. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.
Gabriel Zacharias Bryant
Docket No. 5:17-CR-296-lD
Petition For Action
Page2

Reviewed and approved,                                  I declare under penalty of perjury that the foregoing is
                                                        true and correct.


Isl Maurice J. Foy                                      Isl Taylor R. O'Neil
Maurice J. Foy                                          Taylor R. O'Neil
Supervising U.S. Probation Officer                      U.S. Probation Officer
                                                        310 New Bern Avenue, Room 610
                                                        Raleigh, NC 27601-1441
                                                        Phone: 919-861-8698
                                                        Executed On: June 22, 2021

                                         ORDER OF THE COURT

Considered and ordered this     14-   day of_....,,J~u_,__N'-"L
                                                              _ _ _ ____,, 2021, and ordered filed and made a part
of the records in the above case.


Ja4s C. Dever III
U.S. District Judge




                                                                 /
